         Case 1:20-cv-01522-LGS Document 31 Filed 08/24/20 Page 1 of 1




                             MARIA COSTANZA BARDUCCI
                             BARDUCCI LAW FIRM
                                  5 West 19th Street, 10th Floor
                                  New York, New York 10011
                                    Telephone: 212-433-2554
                                                                                  August 21, 2020
                              Plaintiff's pre-motion letter is construed as a motion to compel discovery
                              responses, which is GRANTED. By September 4, 2020, Defendants shall
Via CM/ECF                    respond to Plaintiff's request for production, admissions and interrogatories.
The Hon. Lorna G. Schofield The Case Management Plan and Scheduling Order ("CMP") at Dkt. No. 20
United States District Judge advises that the use of any alternative dispute resolution mechanism does not
United States District Court, stay or modify any date in the Order. An Amended CMP will issue separately.
Southern District of New York The parties are also advised that per Individual Rule I.B.1, the parties shall not
40 Foley Square               send correspondence between counsel. So Ordered.
New York, NY 10007
                              Dated: August 24, 2020
                                     New York, New York
             Ruiz Florez vs. Via Vai Pizzeria Inc. and Silkaly M. Wolchok L.P. #2
    Re:
             Civil Action No.: 1:20-cv-01522-LGS
             Letter-Motion to Compel Answers/Responses to Discovery
Dear Judge Lorna G. Schofield,

       I represent the Plaintiff in the above-referenced matter.

       Plaintiff served discovery on both defendants on June 30, 2020. That discovery including
requests for production, requests for admissions, and interrogatories to both of the Defendant,
Via Vai Pizzeria, Inc. and Silkaly M. Wolchok L.P.#2.

       The parties were holding settlement discussions and agreed to mutual extensions to
respond to discovery through August 14, 2020.

       To date, neither Defendant has answered discovery.

       The deadline to complete discovery is today, August 21, 2020.

        Plaintiff requests the entry of an order requiring Defendants to comply with discovery
within fourteen (14) days.

                                             Respectfully Submitted,

                                             BARDUCCI LAW FIRM

                                             s/Maria Costanza Barducci, Esq.
                                             MARIA COSTANZA BARDUCCI, ESQ.

cc: Via CM/ECF Only
